      Case 1:18-cv-10364-LGS-SDA Document 457 Filed 07/01/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                                                                      7/1/2020


ALLIANZ GLOBAL INVESTORS GMBH, et
al.,
                           Plaintiffs,
                                                    Index No.: 18 Civ. 10364 (LGS)
                - against -
                                                    ORDER GRANTING
 BANK OF AMERICA CORPORATION,
                                                    MOTION TO WITHDRAW
 et al.,
                                                    AS COUNSEL

                                    Defendants.




IT IS HEREBY ORDERED that the motion for Stephen B. Popernik to withdraw as

counsel for Defendants J.P. Morgan Chase & Co., J.P. Morgan Chase Bank, N.A., and J.P.

Morgan Securities LLC, is GRANTED, and Mr. Popernik’s appearance is withdrawn as of

the date of this Order. The Clerk is directed to remove Mr. Popernik from the CM/ECF service

list for this action.



                                                  SO ORDERED:



 Dated:          7/1/2020
